Title: Nicolas G. Dufief to Thomas Jefferson, 16 December 1816
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur
            A Philade ce 16th Dêcembre 1816
          
          D’après la lettre que vous me fites l’honneur de m’adresser le 9 Juin dernier, vous donnâtes ordre à Messrs Gibson & Jefferson de Richmond de me faire passer trente-un dollars, montant de quelques livres que je vous avais envoyés. N’ayant point reçu cette petite somme, j’ai cru de mon devoir de vous en prévenir afin de détruire
				l’impression où vous êtes qu’elle a été payée.
          
            
              
                 
                Je profite de l’approche du renouvellement de l’année pour vous prier d’agréer mes souhaits pour tout ce qui peut contribuer à votre Satisfaction & à votre repos Je Suis avec tout le respect qui vous est du,
              
              
                
                 Votre très-dévoué serviteur
              
            
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir
               Philadelphia 16 December 1816
            
            According to the letter with which you honored me on June 9 last, you ordered Messrs Gibson & Jefferson of Richmond to send thirty-one dollars to me, the total for some books I had sent you. Not having received this small sum, I think it my duty to inform you so as to remove your impression
			 that it has been paid.
            
              
                
                   
                  As the New Year approaches I beg you to accept my wishes for everything that might contribute to your satisfaction and tranquility. I am with all due respect,
                
                
                  
                   Your very devoted servant
                
              
              N. G. Dufief
            
          
        